Citation Nr: 1714025	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and/or as secondary to ischemic heart disease or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for bilateral hearing loss, currently rated as noncompensable prior to October 29, 2012, as 20 percent disabling from October 29, 2012, and as 30 percent disabling, from August 7, 2014. 

3.  Entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for bilateral hearing loss, to include whether there was CUE in February 1986 and May 2005 rating decisions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & R.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating, effective January 8, 2008. A notice of disagreement was received in October 2008, a statement of the case was issued in April 2009, and a VA Form 9 was received in April 2009. A statement of the case regarding the issue of entitlement to an earlier effective date was issued in November 2013, and a VA Form 9 was received in February 2014.

In a January 2010 rating decision, the RO denied entitlement to service connection for a skin disorder. A notice of disagreement was received in April 2010, a statement of the case was issued in September 2011, and a VA Form 9 was received in December 2011.

The Veteran requested a hearing before the Board. The requested hearing was conducted in March 2012 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2012 and February 2016, the Board remanded these claims for additional development. 

In a September 2016 rating decision, the RO granted an increased evaluation of 20 percent for bilateral hearing loss, effective October 29, 2012, and an evaluation of 30 percent, effective August 7, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period. As a result, he is presumed to be seeking the maximum possible evaluation. The issue remains on appeal, as the Veteran has not indicated satisfaction with the ratings. A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and/or as secondary to ischemic heart disease PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 29, 2012, the Veteran's bilateral hearing loss was manifested by puretone threshold averages that corresponded to at most, a level "III" hearing for the right ear and a level "IV" hearing for the left ear; these combined numeric designations result in a rating of 10 percent.

2.  From October 29, 2012 to August 7, 2014, the Veteran's bilateral hearing loss was manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "V" hearing on the right and level "VI" hearing on the left; these combined numeric designations result in a rating of 20 percent.

3.  From August 7, 2014, the Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "VII" hearing on the right and level "VI" hearing on the left; these combined numeric designations result in a rating of 30 percent.

4.  The Veteran separated from service in July 1970.

5.  The Veteran's October 1985 claim for hearing loss was denied by a February 1986 rating decision; no appeal was filed and no additional evidence was submitted within one year.

6.  The Veteran's October 2004 claim for hearing loss was denied by a May 2005 rating decision; no appeal was filed and no additional evidence was submitted within one year.

7.  The February 1986 and May 2005 rating decisions that denied service connection for bilateral hearing loss were made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and the rating decisions did not contain undebatable errors that were outcome determinative.

8.  A claim for service connection for bilateral hearing loss was received in January 2008; the Veteran was awarded service connection for bilateral hearing loss in an October 2008 rating decision, and assigned an effective date of January 8, 2008.

9.  No communication received prior to January 8, 2008, may be interpreted as an informal claim for entitlement to service connection for bilateral hearing loss.

10.  The date of receipt of the claim, January 8, 2008, is later than the date entitlement arose for bilateral hearing loss; thus, entitlement to service connection arose as of the date of the claim.




	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  Prior to October 29, 2012, the criteria for an initial 10 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From October 29, 2012 to August 7, 2014, the criteria for a rating higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From August 7, 2014, the criteria for a rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for an effective date earlier than January 8, 2008 for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the Veteran's increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's earlier effective date claim, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in November 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, Social Security records, and VA examinations. Virtual VA and VBMS records have been reviewed. 

In September 2012, the Board remanded these claims to obtain VA treatment notes, private treatment notes, Social Security records, to adjudicate whether there was CUE in prior rating decisions that denied service connection for tinnitus, and to afford the Veteran VA examinations. A request for VA records was sent in December 2012, and additional records were associated with the claims file. 

The RO sent authorization requests to the Veteran in December 2012 to obtain private treatment records, and additional records were obtained and associated with the claims file. Social Security records were obtained and associated with the claims file. The Veteran was afforded VA examinations in February 2013. 

In February 2016, the Board remanded these claims to obtain VA treatment records prior to 1998, obtain missing audiograms from 2012 and 2014, afford the Veteran a VA examination for hearing loss, and adjudicate the Veteran's claim of CUE in February 1986 and May 2005 rating decisions on hearing loss.  Additional treatment records were associated with the claims file; the Veteran was afforded a VA examination for hearing loss in June 2016; the 2012 and 2014 audiogram results were obtained, and the Veteran's CUE claims were adjudicated in a September 2016 supplemental statement of the case.  

As such, the evidence indicates that there has been substantial compliance with the Board's remand directives regarding the issues decided herein. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the March 2012 hearing, the undersigned VLJ fully explained the issues involved. See March 2012 Board Transcript, page 2. The VLJ asked questions to clarify the Veteran's contentions and suggested evidence that had not been submitted. Furthermore, the Veteran was represented at the hearing by a representative of the American Legion. A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony. As such, the undersigned met all the requirements described in 38 C.F.R. § 3.103 (c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Entitlement to an Initial Increased Rating for Bilateral Hearing Loss, Currently Rated as Noncompensable Prior to October 29, 2012, as 20 Percent Disabling from October 29, 2012, and as 30 Percent Disabling, from August 7, 2014

The Veteran seeks entitlement to an initial increased rating for his bilateral hearing loss.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test. 38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four. Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule. Tables VI and VII in 38 C.F.R. § 4.85 (2016). Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by an October 2008 rating decision, at which time a noncompensable rating was assigned, effective from January 2008.  In a September 2016 rating decision, the RO granted an increased evaluation of 20 percent for bilateral hearing loss, effective October 29, 2012, and an evaluation of 30 percent, effective August 7, 2014.

Entitlement to an Initial Compensable Rating Prior to October 29, 2012

The Veteran was afforded a VA examination in February 2008. On the authorized audiological evaluation in February 2008, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
25
30
70
70
LEFT
20
50
75
80

The Veteran's February 2008 VA audiology examination shows a right ear pure tone threshold average of 49 decibels with speech recognition of 96 percent. This corresponds to a numeric designation of "I." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 56 decibels with speech recognition of 88 percent. This corresponds to a numeric designation of "II." Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.

The Veteran was afforded a VA examination in July 2008. On the authorized audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
30
35
75
70
LEFT
25
55
80
80

The Veteran's July 2008 VA audiology examination shows a right ear pure tone threshold average of 52.5 decibels with speech recognition of 68 percent. His left ear manifests a pure tone threshold average of 60 decibels with speech recognition of 56 percent.  The examiner stated that it should be noted that word recognition scores were poorer than expected based on face-to-face communication abilities and when compared to previous test results.  The examiner explained that word recognition scores were much better on the hearing evaluation performed in February 2008 (96 percent in right ear, 88 percent in left ear) and in December 2007 (90 percent in right ear, 90 percent in left ear).  The examiner recommended that the word recognition testing scores for this evaluation not be used.  Therefore, the Board will use Table VIa, which is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).  Based on Table VIa, the Veteran's right ear corresponds to a numeric designation of "III" and his left ear to an "IV."  These combined numeric designations then result in a rating of 10 percent under Table VII.

Maryland CNC testing was completed again in September 2008, at which time the Veteran had a score of 88 percent in the right ear, and 88 percent in the left ear.  The examiner indicated that the testing results were valid.

The Veteran underwent several additional audiological evaluations.  See e.g. March 2009 and September 2010 audiological examination in March 2009.  However, the record does not reflect that Maryland CNC testing was used.  Although 38 C.F.R. § 4.85, Table VIa provides for numeric designation of hearing impairment based only on pure tone threshold average, it may only be used as specified in 38 C.F.R. §§ 4.85 and 4.86.  38 C.F.R. § 4.85 provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination stores, etc.  38 C.F.R. § 4.85. Unlike the July 2008 VA examination, these evaluations did not certify that use of the speech discrimination test was inappropriate and there are no exceptional patterns of hearing impairment. As these audiological tests do not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on pure tone thresholds under Table VIa, these audiometric evaluations cannot be used for rating purposes. 

The Veteran was afforded a VA examination in July 2011. On the authorized audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
40
60
85
85
LEFT
35
60
90
95

The Veteran's July 2011 VA audiology examination shows a right ear pure tone threshold average of 68 decibels with speech recognition of 94 percent. This corresponds to a numeric designation of "II." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 70 decibels with speech recognition of 94 percent. This corresponds to a numeric designation of "II." Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.

For this time period, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities. Based on the July 2008 VA examination, the Board finds that the Veteran is entitled to a rating of 10 percent, prior to October 29, 2012.  Audiological evaluations reveal that the Veteran had, at worst, Level III hearing for the right ear and Level IV hearing for the left ear. These combined numeric designations then result in a rating of 10 percent under Table VII.  Although the Veteran did not meet the requirements for 10 percent during the additional VA examinations, given the Veteran's difficulty with the Maryland CNC testing and resolving all doubt in his favor, the Board finds the Veteran is entitled to the 10 percent rating for the entire appeal period prior to October 29, 2012.

Entitlement to a Rating Higher than 20 Percent, from October 29, 2012 to August 7, 2014

The RO determined that the Veteran was entitled to a rating of 20 percent, based on an October 29, 2012 audiological examination.

On the audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
35
50
70
75
LEFT
25
55
75
80

The Veteran's audiology evaluation shows a right ear pure tone threshold average of 58 decibels with speech recognition of 68 percent. This corresponds to a numeric designation of "V." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 59 decibels with speech recognition of 60 percent. This corresponds to a numeric designation of "VI." Id.  These combined numeric designations then result in a rating of 20 percent under Table VII.

Thus, the Veteran is not entitled to a rating higher than 20 percent for his bilateral hearing loss, from October 29, 2012 to August 7, 2014.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his difficulty with hearing affecting his ability to communicate. The Board also acknowledges that the Veteran is in receipt of hearing aids. However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results. 

As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for a higher rating from October 29, 2012 to August 7, 2014.  

Entitlement to a Rating Higher than 30 Percent, From August 7, 2014  

The RO determined that the Veteran was entitled to a rating of 30 percent, based on an August 7, 2014 audiological examination.

On the audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
45
65
70
70
LEFT
30
55
70
80

The Veteran's audiology evaluation shows a right ear pure tone threshold average of 63 decibels with speech recognition of 52 percent. This corresponds to a numeric designation of "VII." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 59 decibels with speech recognition of 60 percent. This corresponds to a numeric designation of "VI." Id.  These combined numeric designations then result in a rating of 30 percent under Table VII.

On an audiological evaluation in September 2015, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
45
70
75
75
LEFT
30
55
80
85

The Veteran's audiology evaluation shows a right ear pure tone threshold average of 66 decibels with speech recognition of 64 percent. This corresponds to a numeric designation of "VII." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 62 decibels with speech recognition of 64 percent. This corresponds to a numeric designation of "VI." Id.  These combined numeric designations then result in a rating of 30 percent under Table VII.

The Veteran was afforded a VA examination in June 2016. On the authorized audiological evaluation in June 2016, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
75
LEFT
35
60
85
85

The Veteran's June 2016 VA audiology examination shows a right ear pure tone threshold average of 68 decibels with speech recognition of 68 percent. This corresponds to a numeric designation of "VI." Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 66 decibels with speech recognition of 72 percent. This corresponds to a numeric designation of "VI." Id.  These combined numeric designations then result in a rating of 30 percent under Table VII.

Thus, the Veteran is not entitled to a rating higher than 30 percent for his bilateral hearing loss, from August 7, 2014. The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a higher rating. However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required. Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record. The symptomatology does not meet the criteria for a higher evaluation from August 7, 2014. 

Other Considerations

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss and how it has affected his daily activities. The Board acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Veteran's assertions that he has trouble hearing are corroborated by the results of his audiogram testing with levels of twenty and over. The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results. 

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the Veteran is entitled to a rating of 10 percent, prior to October 29, 2012, however, the preponderance of the evidence is against entitlement to ratings higher than 20 percent from October 29, 2012 to August 7, 2014, and to a rating higher than 30 percent from August 7, 2014.

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. As noted above, at the VA examinations the Veteran reported that his overall functional impairment from hearing loss was that he found it difficult to understand people speaking.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss. The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology. Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted. Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his bilateral hearing loss. As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

III. Entitlement to an Effective Date Earlier than January 8, 2008 for the Grant of Service Connection for Bilateral Hearing Loss, to Include Whether There was CUE in February 1986 and May 2005 Rating Decisions

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for his bilateral hearing loss.


Applicable Laws

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103. Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)). 38 C.F.R. § 3.105 (a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim. Flash v. Brown, 8 Vet. App. 332, 340 (1995). Moreover, there is no basis for a freestanding earlier effective date claim from matters addressed in a final and binding rating decision. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. However, the dismissal should be without prejudice to refiling. See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision." 38 C.F.R. § 3.105 (a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board. 38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105 (a). It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted. Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error). It is not simply a disagreement with how the facts were weighed or evaluated. Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994). For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error. Caffrey at 382. Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE. CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE. Id.   

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Facts

Service connection for bilateral hearing loss was granted in an October 2008 rating decision, effective January 8, 2008. He asserts the effective date should be in 1984, when he first filed for compensation. See October 2008 VA Form 21-4138.

Here, the evidence shows that the Veteran initially filed a claim seeking service connection for "hearing loss and fungus that grows in the ears" in October 1985.  A June 1983 consultation report submitted as supporting evidence at the time indicates that the Veteran had mild hearing loss.

In the February 1986 rating decision, the RO denied service connection for hearing loss and fungus in the ears. The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it. As such, it became final. 38 U.S.C.A. § 7105.

In October 2004, the Veteran submitted a claim for entitlement to service connection for hearing loss, which was denied in a May 2005 rating decision. The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it. As such, it became final. 38 U.S.C.A. § 7105.

In January 2008, the Veteran submitted a petition to reopen his claim for entitlement to service connection for hearing loss, which was granted in an October 2008 rating decision, with an effective date of January 8, 2008.

Analysis

The Board must consider whether there was CUE in the February 1986 and May 2005 rating decisions. 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record. Damrel, supra. In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

The Board finds that the RO's determination that the Veteran did not have bilateral hearing loss that was incurred in, aggravated by, or caused by his time in service at the time of the February 1985 and May 2005 rating decisions was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment. At the time, there was no medical evidence indicating a nexus between his current hearing loss and his time in service or indicating that his hearing loss was aggravated during service.

For these reasons, the Board finds that the rating decisions of February 1986 and May 2005 were adequately supported by the evidence then of record and the statutory and regulatory provisions that existed at the time were correctly applied. Therefore, the Board concludes that such determination did not constitute CUE, and the appeal for an earlier effective date for the grant of service connection of bilateral hearing loss on that basis is denied. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105 (a).

In addition, the Board finds that an effective date earlier than January 8, 2008, is not warranted on a basis other than CUE. As noted previously, for reopened claims, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

As discussed earlier, a claim for hearing loss was submitted in October 1985; however, that claim was denied in a February 1986 rating decision, and the Veteran did not perfect a timely appeal. The February 1986 decision is final.

The Veteran then submitted a claim for a hearing loss in October 2004, which was denied in a May 2005 rating decision. The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it. As such, the May 2005 decision is final.

In January 2008, the Veteran submitted a petition to reopen his claim for entitlement to service connection for hearing loss, which was granted in an October 2008 rating decision, with an effective date of January 8, 2008. Medical evidence indicates the Veteran suffered from hearing loss prior to that date. Therefore, the appropriate effective date is the date of the receipt of the claim, since it was later than the date entitlement arose. See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2). 

The Board has also considered whether any evidence of record prior to January 8, 2008, could serve as an informal claim in order to entitle the Veteran to an earlier effective date. In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for hearing loss. However, after the final May 2005 rating decision, he did not submit any evidence pertinent to hearing loss until January 8, 2008.

In sum, the presently assigned effective date of January 8, 2008 is appropriate and there is no basis for an award of service connection for hearing loss prior to that date. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to October 29, 2012, entitlement to an initial rating of 10 percent, but no higher, for bilateral hearing loss, is granted.

From October 29, 2012 to August 7, 2014, entitlement to a rating higher than 20 percent for bilateral hearing loss is denied.

From August 7, 2014, entitlement to a rating higher than 30 percent for bilateral hearing loss is denied.

Entitlement to an effective date earlier than January 8, 2008, for the grant of service connection for bilateral hearing loss, to include whether there was CUE in February 1986 and May 2005 rating decisions, is denied.


REMAND

The Veteran seeks entitlement to a skin disorder.

As noted in the February 2016 Board Remand, the record reflects the Veteran has been diagnosed with several skin disorders during the appellate period, to include diagnoses of seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris. See May 2010, March 2011, and October 2011 private dermatology treatment notes.

On remand, the RO was instructed to obtain medical opinions regarding the etiology of the Veteran's diagnosed skin disorders.  With regard to each diagnosed skin disorder of record, including but not limited to, seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris, the examiner was asked to opine on whether it was causally or etiologically due to service, had an onset during service, or was due to exposure to herbicides, and whether the diagnosed skin disorder was proximately due to or aggravated (beyond a natural progression) by the Veteran's ischemic heart disease and/or PTSD.

A medical opinion was obtained in April 2016.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner stated that currently, the VA's presumptive service-connected conditions related to Agent Orange exposure do not include the skin disorders of psoriasis, basal cell carcinoma, dermatitis, or seborrheic keratosis.  

The Board is aware that the Veteran's diagnoses are not on the presumptive list of diseases.  The mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition. See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Thus, by extension, a VA opinion that relies only on whether a claimed disease is on the presumptive list is not sufficient to render an informed decision as to whether a relationship may nevertheless exist between a claimant's disorder and herbicide exposure. See Polovick, 23 Vet. App. at 55 (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the National Academy of Science reports did not support a statistical association). Instead, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's claimed conditions or whether the claimed conditions manifested in an unusual manner. Id. As the April 2016 VA examiner did not provide an adequate rationale for his negative nexus opinion, remand is required to obtain another addendum VA opinion.

Furthermore, the April 2016 examiner only provided an opinion on whether the Veteran's psoriasis was secondary to his ischemic heart disease and/or PTSD and did not offer any comments or opinions on whether any of the remaining diagnosed skin disorders were secondary to his service-connected disabilities.  On remand, the examiner must provide comments and opinion on whether the remaining diagnosed skin disorders are secondary to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed skin disorders.  If deemed necessary by the examiner, afford the Veteran a VA examination for skin disorders. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

With regard to each diagnosed skin disorder of record, including but not limited to, seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the diagnosed skin disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides, and,

b) that the diagnosed skin disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's ischemic heart disease and/or PTSD.

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service. 

Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin disorders are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure. Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin disorders or whether they manifested in an unusual manner. 

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his skin disorders and provide information as to how the statements comport with generally accepted medical norms. 

The examiner is hereby notified that the Veteran's statements regarding skin symptoms since discharge from service, beginning in the 1970's, is deemed credible, despite the lack of supporting treatment records.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

4. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


